Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. NO restrictions warranted at initial time of filing for patent. 

Priority
3. Applicant claims Foreign priority under 35 USC 119e to Australian application filed on 08/07/2018. 

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 08/13/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Oath/Declaration
5. Applicant's Oath was filed on 02/26/2021. 

Drawings
6. Applicant's drawings filed on 02/05/2021 has been inspected and is in compliance with MPEP 608.01.

Specification
7. Applicant's specification filed on 02/05/2021 has been inspected and is in compliance with MPEP 608.02. 

Claim Objections
8. NO objections warranted at initial time of filing for patent. 

Remarks
9. Examiner request Applicant review relevant prior art under the conclusion of this office action. 

EXAMINER'S AMENDMENT
10. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
11. 	Authorization for this examiner's amendment was given in an interview with Jordon Gottank on 04/05/2022.

The application has been amended as follows:
1-16. (Canceled)

17. (Currently amended)  A method of securing a data item N; said data item in the form of a data item character string; for secure storage of a representation of the data item; the method comprising the steps of: 
a. importing receiving, from a client device via a communication network, the character string comprising the data item at a first server, wherein the data item comprises transaction information corresponding to a transaction associated with a user of the client device; 
b. applying a first algorithm having at least a first data item argument to the data item character string thereby to form a first modified data item character string; 
c. applying a second algorithm having at least a second data item argument to the first modified character string whereby the first modified data item character string is embedded in a second modified data item character string; said second modified data item character string in the form of a first data item prime number; 
d. selecting a second data item prime number different from said first data item prime number; 
e. defining at least the first data item prime number as a data item private key in respect of the data item; defining the product of the first data item prime number and the second data item prime number as a data item public key in respect of the data item, wherein the data item public key is stored on a second server; 
f. deleting the data item character string from the first server;

g. maintaining, at the first server, a data record associating the first data item prime number, the first algorithm and the second algorithm whereby the data item can be calculated by supply of arguments to the first algorithm and the second algorithm.

18. (Original) The method of claim 17 wherein an argument is the data item public key.

19. (Original) The method of claim 17 wherein an argument is the data item private key.

20. (Original) The method of claim 17 wherein an argument is the second data item argument.

21. (Original) The method of claim 17 wherein an argument is the first data item argument.

22. (Original) The method of claim 20 wherein the second data item argument is the numerical value delta.

23. (Original) The method of claim 21 wherein the first data item argument is an ASCII look up table.

24. (Previously presented) The method of claim 17 wherein the first algorithm converts the character string into a numeric string.

25. (Previously presented) The method of claim 17 wherein the second algorithm adds a numerical value delta to the first modified character string in order to form the second modified character string.

26. (Previously presented) The method of claim 17 wherein in particular forms the algorithm is irreversible such that the data item character string 16 input into the algorithm 17 cannot be obtained merely having possession of one or other of others of the arguments of the algorithm. 

27-71. (Canceled)

72. (Currently amended) A distributed encryption system comprising at least a primary server and a secondary server, whereinthe system is configured to at least: 
, from a client device via a communication network, a data item comprising transaction information corresponding to a transaction associated with a user of the client device; 
expand and  obfuscate the data item to form an obfuscated string;
encrypt the obfuscated string 
progressively add a string of packing data ian initial prime number; 
generate an additional prime number of similar length use the initial prime number and the additional prime number 
store at least a first one of the symmetric encryption key and, the string of packing data, the public key, and the additional prime number at the primary server and store at least a second one of the symmetric encryption key and, the string of packing data, the public key, and the additional prime number at a secondary server.

73.  (Original) The distributed encryption system of claim 72 wherein the initial prime number is deleted from memory and not stored.

74. (Canceled) 

75. (Currently amended) The distributed encryption system of claim 72 the primary server; the public key is stored on the secondary server; and the additional prime number is stored on a tertiary server.

76.  (Previously presented) The distributed encryption system of claim 72 wherein when the data is to be decrypted, 
a. the public key and additional prime number are retrieved from their respective servers; 
b. the public key is used in combination with the additional prime number are used to calculate the initial prime number using the predetermined public key algorithm; 
c. the stored string of packing data is then subtracted from the resulting prime number and the resulting encrypted string is decrypted using the symmetric encryption key that was stored on the primary server and; 
d. desired target data is de-obfuscated from the resulting expanded obfuscated data string using reverse of obfuscation rules used initially to originally obfuscated the data. 

77-80. (Canceled)

81. (Currently amended) A data encryption system 


memory storing computer-executable instructions that cause the one or more processors to at least:
receive a data string from a client device via a communication network, the data string comprising transaction information corresponding to a transaction associated with a user of the client device;
encrypt the data string using an encryption key in order to produce an encrypted data string;
pad the encrypted data string the encrypted data string so as to produce the a nearest prime number to the encrypted data string; and
select a second similar length prime number so as to create a private key pair; the product of the private key pair producing a public key; and
storing at least two of the public key, the second prime number of the key pair, the padding data, and the encryption key at different locations selected from the plurality of servers.

82. (Currently amended) The system of claim 81 wherein the public key and the second prime number of the private key pair are stored separately as well as the padding data and the encryption key 

83. (Currently amended) The system of claim 82 wherein the individual components would be stored in separate 

84. (Previously presented) The system of claim 81 wherein never would
all of the components be stored in the same location.

85. (Previously presented) The system of claim 81 wherein the
components must be stored in a minimum of two locations but the more different
locations used the more secure the system would be.

86-93. (Canceled)

Reasons for Allowance

12. Claims 17-26, 72, 73, 75, 76 an d 81-85 including all of the limitations of the base claim and any intervening claims are allowed.

Closet Prior art:
U.S. Publication No. 20130179682 discloses on paragraph 0024 “In one embodiment, the disclosed technology generates two relative prime numbers and, then, uses the two relative prime numbers in a public key encryption system. In another embodiment, two relative prime numbers are used in a private key, knapsack encryption system by converting a super-increasing (SI) knapsack into a non-super-increasing (NSI) knapsack. The NSI knapsack becomes a public key and the corresponding SI knapsack, along with the two relative prime numbers, becomes a private key. Using techniques that will be familiar to those with skill in the relevant arts, a message is encrypted using a subset S of the private key that totals a number N. The message, the public key and the number N are transmitted to a recipient, who knows the value of the
two relative prime numbers. The recipient uses the relative prime numbers to convert the public key into the private key and, then, generates the subset S by solving the private key with respect to the number N. Using the subset, the message is decrypted.”

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 17-26, 72, 73, 75, 76 an d 81-85 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses method of securing a data, receiving, from a client device via a communication network, data including an algorithm, prime numbers, and public/private key pairs, no one or two references anticipates or obviously suggest a character string comprising a data item at a first server, wherein the data item comprises transaction information corresponding to a transaction associated with a user of the client device comprising applying a first algorithm having at least a first data item argument to the data item character string thereby to form a first modified data item character string and applying a second algorithm having at least a second data item argument to the first modified character string whereby the first modified data item character string is embedded in a second modified data item character string wherein said second modified data item character string in the form of a first data item prime number.
Furthermore, selecting a second data item prime number different from said first data item prime number and defining at least the first data item prime number as a data
item private key in respect of the data item; defining the product of the first data item prime number and the second data item prime number as a data item public key in respect of the data item, wherein the data item public key is stored on a second server.
Thereafter, deleting the data item character string from the first server and maintaining, at the first server, a data record associating the first data item prime number, the first algorithm and the second algorithm whereby the data item can be calculated by supply of arguments to the first algorithm and the second algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499